JS 44 (Rev. 061'1'1']

Case 3:02-at-OGOOOCWyM\1E§$-QHE1ET12/07/18 Page 1 01 2

Thc JS 44 civil cover sheet and 1110 information contained herein neither re lace nor sup€}cment the filing and service of pleadings or other papers as re uired by law, except as

provided by local rules ol`courl. This f`urm, approved by the Judicial Con erenee ofthe

purpose ofinitiating lhe civil docket Shect. (SE.E INSTRUCTIONS ONNEXTPAGE OP' THIS FOR.'H.)

l‘\itcd Slaies in Seplembcr 1974, is required for thc use ofthe

lerk 01` Cuurl for the

 

l. (a) PLAlNTIFFS
Haroid A|len

(b) County of` Rcsidenee ol` Firs£ I_,isted Plaintifl`

Q_olumbia County_ __ _

(.EXCEPT 1'N U.S. PLA!NTH"F CASES)

Br£?p FFSYMY (E)§E`Nrmu:. Adrfru.s'.r, and T`el¢';)hrme Numbe))
, .

Sabatini Freeman, LLC

216 N. B|ake|y Street. Dunmore. PA 18512

DEFENDANTS

NO`[`E:

 

EGS Financia| Care, |nc.

Cnunty 01`Residence of First Listed Dcfcndam

MP"'}QQ"UQW _CQHmY

(IN U.S. PLAI'NT`!FF CASES ONLY)

IN LAND CONDEMNAT[ON CASES, USE 'I`HE LOCA'I`ION OF
THE TRACT OF LAND lNVOLVED.

ci‘r¢l§§rl§iy §§153”." sq.
The Sa|vo Law Firrrl, P.C.
185 FairHeld Avenue. Suife 3C1313. West Ca|dwe|l, NJ 07006

 

ll. BASIS OF JURlSDICTlON (P.'ac'e cm "X"in Om: Bn.\'()n!_v)

 

(Far Dz‘ve."sr`!y Ca.\‘es On.ly)

lll. CITIZENSHIP OF PRINCIPAL PARTIES (Pl'ur¢'urz "X":`ri OrzuBr).\'_,'in'P!¢rinr:_‘H

mm' Orre Buxfo)' D¢Féndrm»')

 

 

 

13 1 U.S. Govemmcm 5 3 Federal Queslion PTF DEI<` PTF DEF
P|ainril'l` (U.S. Gaver'nmem.»\'oru Parry) CitizenofThis Smtc 13 l CI 1 ll\comurated or[’rincipn! Placu C| 4 13 4
ofBusiness in This Smie
13 I'. U.S. Govemmcm 13 4 Diversity C`itizen qunnrher Slalc 13 2 13 2 lncorporuted and Principal P|ucc 13 5 13 5
Deii:ndanr {!nrir'care Cin':eu.n'u`p anarn'es in kem H.U of Business In Anolher Slale
Ciiizen or Subjecl ofu 13 3 13 3 Forcign N.'.nion 13 6 13 6
Fureign Counlry
IV. NATURE OF SUIT (!’luce¢m "X" in Om.~liu.r O£Lv) Click here fur: anul'c nfSuit Cudc Dcscri tions.
1 CONTRACT TORTS FOM!TURE!PENALTY BANKRUPTCY OTHER STATUTES l
3 1 101nsurance PERS()NAL INJURY PERSUNAL lN.IURY Cl 625 Drug Relatcr.| Scizure Cl 422 Appcal 28 USC 158 Cl 375 False C|aims Aci
3 120 M:irine 13 310 .»'\irp|anc 13 365 I’crsonai lnjury - ofPropcny 21 USC 881 13 423 Withdrawal 3 376 Qui'[`am [3] USC
3 130 Miller Acl 13 315 Airplanc Producl Producl Liabilily U 690 Dlh¢:r 28 USC 157 3729(3]}
3 140 Negoliol)|e lnslrumenl Li'.ibi|ily 13 367 Hcalli\ Curef 3 400 Sr.'ne Reappar:io:unem
3 150 Rcco\'ery evacrpuymcm C} 320 Assaull, Libe] & 1’hnm1:xccuiica1 PROPERTY RlGHTS Cl 410 Anlilrusc
& Enforeement el'Judgmcnl S|ander 1’crsouu| lujury El 820 Copyrights 3 430 Banks and B:mking
3 151 Medieare Ael 13 330 chcml Employers` 1’r0duet Liabilily Cl 330 ]’alenl 3 450 Commerce
3 152 Recovcry of Dct`;iullcd Linbi]ily D 368 Asbestns Pcrso:m| 13 835 Palcnl- Abbrevinted g 460 Dcpor\alinn
Sludem Loans l3 340 M:arine lnjuryl l’roduct New Drug Appliezniun 3 470 Rackc\ecr lullucnced and
(Exelude.~s Ve!eran.\~) Cl 345 Marinc Produc\ Liabilily 13 840 Trz\dcn_Eer Cerrupr Orgzmizminns
3 153 Recovery of Ovcrpnymenl Liuhili\y PERSONAL PROPERTY LAB_OR SOC]AL SECURITY §§ 480 Cunsumer Crcdii
of Vch:rnn`s Bencl`lls El 350 Motur Vehicle CJ 370 Other Fraud 5 710 Fair Lal)or Stundards 13 861 HIA (]39511) 3 490 CablefSai TV
3 160 Stockho!di:rs‘ Suils 13 355 Mo:ur Vchiele EJ 371 '1'ruth in Lending Aci Cl 862 Blnck Lung (923) Cl 850 Secnrilies¢'(`ommc)di%ies/
Cl 190 O|Iler Contrucl Product Linbili!y 13 380 Othcr Persanal D 720 Labor/Managemenl 13 863 D]WC»'D|WW (405(§1) Exeh:mge
3 195 Comracl E‘roducl Liabilicy Cl 360 Olhcr Personal 1’roper\y Damagc Rclalions 13 864 SSID Ti\lc XV[ 3 890 Olher Siaiulory Aclion.\'
3 196 Frnnchise Injury 13 385 I’roperty Damnge 13 740 Rnilway Laber Ac\ 13 865 RSI (405{g)] 13 891 Agricultura| Acls
13 362 Personui Injury - Preduct L.i;lbi|i!y Cl 751 anily nr\d Medieal CI 893 Environmc:rl:i| 1\.1::11¢:.\'
Mcdieal M:\lpraclice Leavc Aet Cl 895 Freedom oflnl"ormalion

 

 

 

 

REAL PROPER'|`Y

ClVlL RICHTS

PR!SONER PE'I`i'I`l()NS

 

3 210 Land Condemnalion

3 220 Foreclosure

3 230 Renl Lease & I:`.jcctmem
3 240 Torts 10 Land

3 245 Tun Prer.lucc Liubiliiy
3 290 A|| OIhcr Real Property

 

CJ 440 Olh\:r Civil Righls

D 441 Voting

Cl 442 Employmem

Cl 443 ldoll§ing'
Accommodations

13 445 Amcr. w/'Dis:sbililics -
Emplu_ymem

£3 446 Amer. waisabililies -
Olher

13 448 Eduealiun

 

llabeas Corpus:

463 Alien Dcmincc

510 Motions 10 Vac:ue
Sumenr:c

530 Geneml

535 l')calh Pcnnlry

Other:

540 Mzmdam\ls & O'l|u:r

550 Civil Righls

555 E‘risc)n Cr)nditi(ill

560 Civil Delninee -
Condiliuns of
C`on li:icmcnl

UCIE|U 130 ClC|

5 790 Olller L;lbor Lilig€ltiol\
D 791 Emplnye¢: R¢:lirumcllt
fhcume Seel.iri\y Acl

 

FEDERAL TAX SUITS

Acl

 

 

IMMIGRAT|ON

 

 

13 462 N:nurnli?mion Applicotion
Cl 465 Oiher [mmigralion
Aelions

 

13 870 Tnxes (U.S. P|aia:ifT
er Del"cndunt)

C| 871 ]RS~Third Party
26 USC 7609

Cl 896 Arbi!rnlion

13 899 Adminislmlive Proeedure
AcURcview or Appcal of
Ageney Dccision

3 950 Constitu:ionu|iiy 01`
Slutc Sl.alu!cs

 

 

V. ORlGIN (P!r.l('e mr "X" :'rr Onr: Bo.\' Oll[v)

[l 1 Original

Prucccciing

Vl. CAUSE OF ACTION

Vll. REQUESTED IN
COMPLAINT:

KZ Rcmovcd from
State Court

El 3

47 U.S.C. 227

 

1_`_|

Rcmanded from
Appcllacc Cour1

Briel" description of`cause:
Te|ephone Consumer Protection Act

CHECK lF Tl-llS 15 A CLASS AC'I`ION

UNDER RULE 23, F.R.CV.P.

VlII. RELATED CASE(S)

IF ANY

DA TE

121071'2018
Fr)R 0FF1CE USF. oNLY

RECElPT #

(Sc'¢.' in.r.'r‘ur.'r'ml.\').'

AMOUNT

JUDGE

err<rKT`URE on or RECORD
l
\__-f ___-_-.1_,

Al’PLYlNGIFP

13 4 Reinstated or

Rcopcncd

DEMAND $

JUDGE

D 5 Transferred f`r_om
Annther Dlslrrct
($p¢'c[[vj

Citc the U.S. Civil Statule under which you arc filing (Dn nm cftc jurisdictional names unless diver.\-i'zy);

Cl 6 h'l\.illidislrict
Litlgatiou -
Transf`er

13 8 Mul!icliscrict
Liliga[ion -
DireetFile

CHECK. YES only if demanded in complaini:

JURY DEMAND:

DOCKET NUMBER

H Yes 13 Nn

MAG. JUDGE

184 severe tRe\-- Ot»/u) Case 3:02-at-06000 Document 1383-2 Filed 12/07/18 Page 2 ot 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and tlte information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This fot'nt. approved by the Judieial Confet‘ence of the United States in Scptembcr 1974, is
required for the usc ofthe Clerk of Court for thc purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

1.(a)

(b)

(C)

lI.

lll.

1V.

VI.

VlI.

Vl II.

Plaintiffs-Defcndants. Enter names (last_. first, middle initial) ofplaintiff and defendant Ifthe piaintiffor defendant is a government agency, use
only the full name or standard abbreviations. lfthe plaintiff or defendant is an official within a government ageney, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where thc first listed plaintiff resides at the
time of filing. ln U.S. plaintiffcases, enter tltc name ofthc county in which the first listed defendant resides at the time of filing (NOTE: ln land
condemnation cases. the county of residence ofthe "defendant" is the location oi`the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. lfthere are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of_iurisdiction is set forth under Ru|c S(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadingsl Place an "X"
in one ofthe boxcs. if there is more than one basis ofjurisdiction, precedence is given in the order shown below.

United States plaintiff (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States arc included herc.
United Statcs defendant. (2) When the plaintiff is suing the United States, its officch or agencies\ place an "X" in this box.

Federal questionl (3) This refers to suits under 28 U.S.C. 1331, whercjurisdiction arises under the Constitution ofthe United States, an amendment
to the Constitution, an act ofCongress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence1 and box 1 or 2 should be marked

Divcrsity of citizenshipl (4) This refers to suits under 28 U.S.C. 1332. where parties are citizens of different statcs. When Box 4 is checked. the
citizenship ofthe different parties must be chcckcd. (See Scction 111 bclow; NOTE; federal question actions take precedence over diversity
cases.)

Rcsidence (citizcnship) of Principal Partics. 'l'his section oftlte JS 44 is to be completed if diversity ofcitizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. lfthere are multiple nature ofsuit codes associated with the case, pick the nature ofsuit code
that is most applicable C|ick here for: Narurc ot'Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proccedings initiated in state courts may be removed to the district courts under Tit|e 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appe|late Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(:\). Do not use this for within district transfers or
multidistrict litigation transfers

Multidistrict l_itigation - Transfer. (6) Check this box when a multidistrict case is transferred ittto the district under authority ofTitle 28 U.S.C.
Section 1407.

Muitidistrict Litigation ~ Direct File. (8) Check this box when a multidistrict case is filed in tlte same district as the Master MDL docket.
PLEASE NOTE THAT 'I`HERE IS NOT AN ORlGIN CODE 7. Origin Code 7 was used for historical records and is no ionger relevant due to
changes in statue.

Cause rif Action. Report the civil statute directly related to thc cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Examplc: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorizcd reception ofcable service

Requestcd in Complaint. Class Action. Place an "X" in this box ifyou are filing a class action under Rule 23, F.R.Cv.P.
Demand. ln this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not ajury is being demanded

Related Cases. This section ofthe JS 44 is used to reference related pending cascs, if any. lfthere arc related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorncy Signaturc. Date and sign the civil cover sheet.

